Exhibit 10.25

 

FORM OF RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (this “Agreement”) entered into as of
[DATE] (the “Grant Date”), by and between Fluor Corporation, a Delaware
corporation (the “Company”), and you (“Grantee” or “you”) evidences and confirms
the grant to Grantee of a Restricted Stock Unit Award (“RSU Award”) under the
Fluor Corporation 2017 Performance Incentive Plan (as amended from time to time,
the “Plan”). Capitalized terms used in this Agreement and not defined herein
have the meaning set forth in the Plan.

 

Section 1.                                           AWARD SUBJECT TO PLAN

 

This RSU Award is made subject to all of the terms and conditions of this
Agreement and the Plan, including any terms, rules or determinations made by the
Committee, pursuant to its administrative authority under the Plan and such
further terms as are set forth in the Plan that are applicable to awards
thereunder, including without limitation provisions on adjustment of awards,
non-transferability, satisfaction of tax requirements and compliance with other
laws.

 

Section 2.                                           RESTRICTED STOCK UNIT AWARD

 

The Company hereby awards Grantee [X,XXX] restricted stock units (“RSUs”)
pursuant to the Plan, subject to the terms and conditions set forth herein. Each
RSU represents the right to receive one share of Company common stock, par value
$.01 per share (“Shares”), pursuant to this RSU Award, subject to the terms and
conditions set forth herein. Subject to the provisions of Section 3 hereof, upon
the issuance to Grantee of Shares hereunder, Grantee shall also receive cash in
an amount equivalent to any dividends or distributions paid or made by the
Company from the date of this RSU Award to the date of the issuance of the
Shares with respect to an equivalent number of Shares so issued. All or a
portion of this RSU Award, as well as associated dividends or dividend
equivalents, may be further deferred by Grantee pursuant to the terms of the
Fluor Corporation 409A Director Deferred Compensation Program. The RSUs shall be
held in book entry form by the Company until the RSUs are distributed in
accordance with the provisions of Section 3, at which time the RSUs will be
converted to Shares.

 

Section 3.                                           VESTING AND POST-VEST
HOLDING PERIOD

 

The RSUs subject to this RSU Award shall be fully vested upon grant, but remain
subject to the Post-Vest Holding Period (as defined below).  Subject to the
terms of this Award, upon the third anniversary of the Grant Date (the period
between the Grant Date and the third anniversary thereof, the “Post-Vest Holding
Period”), the Shares subject to this RSU Award and any accumulated cash
dividends, shall be distributed to Grantee, unless further deferred in
accordance with Company policies and procedures and in accordance with
Section 409A of the Code.  Notwithstanding the foregoing, the Shares subject to
this RSU Award and any accumulated cash dividends, shall be distributed to
Grantee immediately upon Grantee’s death, Disability or a Change of Control.

 

Section 4.                                           TAX WITHHOLDING

 

Regardless of any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), the Grantee acknowledges and agrees that the
ultimate liability for all Tax-Related Items legally due by the Grantee is and
remains the Grantee’s responsibility and that the Company (i) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this grant of RSUs, including the grant and
vesting of the RSUs, subsequent delivery of Shares and/or cash related to such
RSUs or the subsequent sale of any Shares acquired pursuant to such RSUs and
receipt of any dividend equivalent payments (if any) and (ii) does not commit to
structure the terms or any aspect of this grant of RSUs to reduce or eliminate
the Grantee’s liability for Tax-Related Items. The Grantee shall pay the Company
any amount of Tax-Related Items that the Company may be required to withhold as
a result of the Grantee’s participation in the Plan or the Grantee’s receipt of
RSUs or of Shares pursuant to RSUs. Further, if the Grantee is subject to tax in
more than one jurisdiction, the Grantee acknowledges that the Company may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

 

1

--------------------------------------------------------------------------------


 

Grantee acknowledges and understands that Grantee should consult a tax advisor
regarding Grantee’s tax obligations prior to such settlement or disposition.

 

Section 5.                                           SEVERABILITY

 

In the event that one or more of the provisions of this Agreement are
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated will be deemed to be separable from the other provisions hereof,
and the remaining provisions hereof will continue to be valid and fully
enforceable.

 

Section 6.                                           DATA PROTECTION

 

THE GRANTEE HEREBY EXPLICITLY AND UNAMBIGUOUSLY CONSENTS TO THE COLLECTION, USE
AND TRANSFER, IN ELECTRONIC OR OTHER FORM, OF THE GRANTEE’S PERSONAL DATA AS
DESCRIBED IN THIS DOCUMENT BY AND AMONG, AS APPLICABLE, THE COMPANY AND ITS
SUBSIDIARIES FOR THE EXCLUSIVE PURPOSE OF IMPLEMENTING, ADMINISTERING AND
MANAGING THE GRANTEE’S PARTICIPATION IN THE PLAN. THE GRANTEE UNDERSTANDS THAT
THE COMPANY AND ITS SUBSIDIARIES HOLD CERTAIN PERSONAL INFORMATION ABOUT THE
GRANTEE, INCLUDING, BUT NOT LIMITED TO, NAME, HOME ADDRESS AND TELEPHONE NUMBER,
DATE OF BIRTH, SOCIAL SECURITY OR INSURANCE NUMBER OR OTHER IDENTIFICATION
NUMBER, SALARY, NATIONALITY, JOB TITLE, ANY SHARES OR DIRECTORSHIPS HELD IN THE
COMPANY, DETAILS OF ALL OPTIONS OR ANY OTHER ENTITLEMENT TO SHARES AWARDED,
CANCELED, PURCHASED, EXERCISED, VESTED, UNVESTED OR OUTSTANDING IN THE GRANTEE’S
FAVOR FOR THE PURPOSE OF IMPLEMENTING, MANAGING AND ADMINISTERING THE PLAN
(“DATA”).  THE GRANTEE UNDERSTANDS THAT THE DATA MAY BE TRANSFERRED TO ANY THIRD
PARTIES ASSISTING IN THE IMPLEMENTATION, ADMINISTRATION AND MANAGEMENT OF THE
PLAN, THAT THESE RECIPIENTS MAY BE LOCATED IN THE GRANTEE’S COUNTRY OR
ELSEWHERE, INCLUDING OUTSIDE THE EUROPEAN ECONOMIC AREA, AND THAT THE RECIPIENT
COUNTRY MAY HAVE DIFFERENT DATA PRIVACY LAWS AND PROTECTIONS THAN THE GRANTEE’S
COUNTRY. THE GRANTEE UNDERSTANDS THAT HE/SHE MAY REQUEST A LIST WITH THE NAMES
AND ADDRESSES OF ANY POTENTIAL RECIPIENTS OF THE DATA BY CONTACTING THE LOCAL
HUMAN RESOURCES REPRESENTATIVE. THE GRANTEE AUTHORIZES THE RECIPIENTS TO
RECEIVE, POSSESS, USE, RETAIN AND TRANSFER THE DATA, IN ELECTRONIC OR OTHER
FORM, FOR THE PURPOSES OF IMPLEMENTING, ADMINISTERING AND MANAGING THE GRANTEE’S
PARTICIPATION IN THE PLAN, INCLUDING ANY REQUISITE TRANSFER OF SUCH DATA, AS
MAY BE REQUIRED TO A BROKER OR OTHER THIRD PARTY WITH WHOM THE GRANTEE MAY ELECT
TO DEPOSIT ANY SHARES ACQUIRED UNDER THE PLAN. THE GRANTEE UNDERSTANDS THAT DATA
WILL BE HELD ONLY AS LONG AS IS NECESSARY TO IMPLEMENT, ADMINISTER AND MANAGE
PARTICIPATION IN THE PLAN. THE GRANTEE UNDERSTANDS THAT HE/SHE MAY, AT ANY TIME,
VIEW DATA, REQUEST ADDITIONAL INFORMATION ABOUT THE STORAGE AND PROCESSING OF
THE DATA, REQUIRE ANY NECESSARY AMENDMENTS TO THE DATA OR REFUSE OR WITHDRAW THE
CONSENTS HEREIN, IN ANY CASE WITHOUT COST, BY CONTACTING THE LOCAL HUMAN
RESOURCES REPRESENTATIVE IN WRITING. THE GRANTEE UNDERSTANDS THAT REFUSING OR
WITHDRAWING CONSENT MAY AFFECT THE GRANTEE’S ABILITY TO PARTICIPATE IN THE PLAN.
FOR MORE INFORMATION ON THE CONSEQUENCES OF REFUSING TO CONSENT OR WITHDRAWING
CONSENT, THE GRANTEE UNDERSTANDS THAT HE/SHE MAY CONTACT THE STOCK PLAN
ADMINISTRATOR AT THE COMPANY.

 

Section 7.                                           ACKNOWLEDGMENT AND WAIVER

 

By accepting this grant of RSUs, the Grantee acknowledges and agrees that:

 

(a)                                 the Plan is established voluntarily by the
Company, it is discretionary in nature and may be modified, amended, suspended
or terminated by the Company at any time unless otherwise provided in the Plan
or this Agreement;

 

(b)                                 the grant of RSUs is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Shares or RSUs, or benefits in lieu of Shares or RSUs, even if Shares
or RSUs have been granted repeatedly in the past;

 

(c)                                  all decisions with respect to future
grants, if any, will be at the sole discretion of the Company;

 

2

--------------------------------------------------------------------------------


 

(d)                                 the Grantee is participating voluntarily in
the Plan;

 

(e)                                  RSU awards and resulting benefits are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company;

 

(f)                                   this award of RSUs will not be interpreted
to form an employment contract or relationship with the Company;

 

(g)                                  the future value of the Shares is unknown,
may increase or decrease from the Grant Date and cannot be predicted with
certainty; and

 

(h)                                 in consideration of this grant of RSUs, no
claim or entitlement to compensation or damages shall arise from termination of
this grant of RSUs or diminution in value of this grant of RSUs resulting from
termination of the Grantee’s directorship by the Company (for any reason
whatsoever) and the Grantee irrevocably releases the Company from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by accepting the terms of
this Agreement, the Grantee shall be deemed irrevocably to have waived any
entitlement to pursue such claim.

 

Section 8.                                           ADDITIONAL LANGUAGE

 

Appendix A contains additional language regarding Section 409A of the United
States Internal Revenue Code.

 

Section 9.                                           NONTRANSFERABILITY

 

Grantee acknowledges and agrees that no RSU Award and no other right under the
Plan, contingent or otherwise, may be sold, assigned or otherwise transferred or
made subject to any encumbrance, pledge, or charge of any nature.

 

Section 10.                                    ENFORCEMENT

 

This Agreement will be construed, administered and enforced in accordance with
the laws of the State of Delaware.

 

Section 11.                                    EXECUTION OF AWARD AGREEMENT

 

Please acknowledge your acceptance of the terms and conditions of this Agreement
by signing this Agreement and returning it to Executive Compensation.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first herein above written.

 

 

FLUOR CORPORATION

 

 

 

by:

 

 

 

 

 

 

Carlos M. Hernandez

 

 

Chief Legal Officer & Secretary

 

 

 

 

 

 

 

 

Grantee

 

3

--------------------------------------------------------------------------------


 

APPENDIX A

 

Compliance with Section 409A of the Internal Revenue Code

 

(a)                                 It is intended that the provisions of this
Agreement comply with Section 409A of the U.S. Internal Revenue Code
(“Section 409A”), and all provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes and
penalties under Section 409A.

 

(b)                                 Neither Grantee nor any of Grantee’s
creditors or beneficiaries shall have the right to subject any deferred
compensation (within the meaning of Section 409A) payable under this Agreement
to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment. Except as permitted under Section 409A,
any deferred compensation (within the meaning of Section 409A) payable to
Grantee or for Grantee’s benefit under this Agreement may not be reduced by, or
offset against, any amount owing by Grantee to the Company or any of its
subsidiaries.

 

(c)                                  If, at the time of Grantee’s separation
from service (within the meaning of Section 409A), (i) Grantee is a specified
employee (within the meaning of Section 409A and using the identification
methodology selected by the Company from time to time) and (ii) the Company
shall make a good faith determination that an amount payable hereunder
constitutes deferred compensation (within the meaning of Section 409A) the
payment of which is required to be delayed pursuant to the six-month delay
rule set forth in Section 409A in order to avoid taxes or penalties under
Section 409A, then the Company shall not pay such amount on the otherwise
scheduled payment date but shall instead pay it, without interest, on the first
business day after such six-month period or, if earlier, upon the Grantee’s
death.

 

(d)                                 Notwithstanding anything to the contrary
contained herein, for the purpose of this Agreement, (i) Grantee shall not be
considered permanently and totally disabled unless Grantee is considered
disabled in accordance with U.S. Treasury Regulations section 1.409A-3(i)(4),
determined as if all permissible provisions of such regulation were in effect,
and (ii) a Change of Control of the Company shall not be considered to have
occurred unless there occurs a change in the ownership or effective control of
the Company, or a change in the ownership of a substantial portion of the assets
of the Company, as determined in accordance with U.S. Treasury Regulations
section 1.409A-3(i)(5).

 

(e)                                  Notwithstanding any provision of this
Agreement to the contrary, in light of the uncertainty with respect to the
proper application of Section 409A, the Company reserves the right to make
amendments to this Agreement as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A. In any case,
Grantee shall be solely responsible and liable for the satisfaction of all taxes
and penalties that may be imposed on Grantee or for Grantee’s account in
connection with this Agreement (including, without limitation, any taxes and
penalties under Section 409A), and neither the Company nor any of its
subsidiaries shall have any obligation to indemnify or otherwise hold Grantee
harmless from any or all of such taxes or penalties.

 

4

--------------------------------------------------------------------------------